Title: From Alexander Hamilton to Daniel Jackson, 2 May 1800
From: Hamilton, Alexander
To: Jackson, Daniel


          
            Sir,
            NY. May 2. 1800
          
          I have received your letter of the eleventh fourteenth of April.
          Proposals for a new plan of Uniform were forwarded some time ago to the Secretary of War, but they have not yet received his sanction. In the mean time the existing plan will be adhered to—It does not appear to me I do not think it expedient to go into partial alterations.
          The other subjects suggestions of your letter will deserve and will receive due attention—
           Major Jackson—
        